Case 2:19-cv-03870-RRM-RLM Document 25 Filed 04/27/20 Page 1 of 1 PagelD #: 98

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT
for the

Eastern Diddiittiof Sew York _[~]

 

 

Roberta Ludwig )
Plaintiff )
Vv. ) Case No. 2:19-cv-03870-RRM-RLM
Marianne Tasker and David Tasker )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:
William Ludwig

5s &
z
Date: 04/27/2020. Kausfal{sel- >

Attorney’s signature

Daniel O. Dietchweiler
Printed name and bar number

Pillinger Miller Tarallo LLP
555 Taxter Road, 5th Floor
Elmsford, New York 10523

 

Address

ddietchweiler@pmilawfirm.com
E-mail address

(914) 703-6300
Telephone number

(914) 703-6688
FAX number

 
